                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PERRY BOWMAN,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 18-cv-61-wmc
 S. PODGORAK and C. ORLANDI,

          Defendants.


         Pro se plaintiff Perry Bowman is proceeding in this lawsuit pursuant to 42 U.S.C.

§ 1983, on claims that defendants Sandra Podgorak and Catherine Orlandi violated his

Eighth Amendment rights in failing to put him on a lower bunk restriction in light of his

shoulder injury. On August 16, 2019, defendant Podgorak filed a motion for summary

judgment on the merits of plaintiff’s claim against her, and for plaintiff’s failure to exhaust

administrative remedies, and Orlandi joined that motion. (Dkt. ##22, 28.) The court set

September 19, 2019, as plaintiff’s deadline to respond to defendants’ motion.              On

September 25, 2019, after plaintiff failed to respond by that deadline, the court gave

plaintiff until October 16, 2019, to file a response to defendants’ motion, warning him

that his failure to respond would result in the court granting defendants’ motion as

unopposed and dismissing this lawsuit with prejudice. (Dkt. #32.) That deadline, too,

has passed, and Bowman has not responded or contacted the court seeking an extension of

that deadline. Accordingly, the court now will grant defendants’ motion as unopposed and

dismiss this lawsuit with prejudice.
                                         ORDER

      IT IS ORDERED that defendants’ motions for summary judgment (dkt. ##22, 28)

are GRANTED, and plaintiff’s claims are dismissed with prejudice. The clerk of court is

directed to enter judgment accordingly and close this case.

      Dated this 22nd day of October, 2019.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               2
